Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1 and 3-10 are pending in this application.
4.	New claim 10 is presented for examination.
Response to Arguments
5.	Applicant’s arguments filed on September 22, 2020 with respect to claims 1 and 3-9 have been considered but are deemed moot in view of a new grounds of rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on November 30,2020 and February 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOFIELD et al.(US 2002/0167589 A1)(hereinafter Schofield) in view of Yuasa et al.(US 2007/0165108 A1)(hereinafter Yuasa) in further view of OBA(US 2017/0129405 A1)(hereinafter Oba).
Regarding claim 1, Schofield discloses an image display apparatus [See at least abstract, Figs. 3-10-16, 18 and 21-25, display 20/ 320 regarding apparatus for image display],  comprising:
a first imager that is configured to image an area on the rear of a vehicle[See at least Figs. 1, 4-5, 7, 9, 18-19 and par. 0044, 0046-0047 regarding a center image capture device 16 positioned on the lateral centerline of the vehicle. All of the image capture devices are directed generally rearwardly of the vehicle.]; 
a second imager that is configured to image an area on the rear and side of the vehicle[See at least Figs. 1, 4-5, 7, 9, 18-19 and par. 0044, 0046-0047 regarding side image capture devices 14. All of the image capture devices are directed generally rearwardly of the vehicle.  Each of side image capture devices 14 has a field of view 22 and is aimed rearwardly with respect to the vehicle about an axis 24 which is at an angle, with respect to the vehicle, that is half of the horizontal field of view of the image capture device. In this manner, each of the image capture devices 14 covers an area bounded by the side of the vehicle and extending outwardly at an angle defined by the horizontal field of view of the respective side image capture device. The field of view of each side image capture device 14 intersect the field of view of center image capture device 16 at a point P which is located a distance Q behind vehicle 10.];
 a controller that is programmed to generate a synthesized image in which a first image captured by the first imager and a second image captured by the second imager are adjacent to each other and a display that is configured to display the synthesized image [See at least Figs. 1, 4-5, 7, 9, 18-19 and par. 0044-0050, 0055, 0060, 0070, 0088, 0091-0096 regarding an image processor 18 for receiving data signals from image capture devices 14, 16 and synthesizing, from the data signals, a composite image 42 which is displayed on a display 20.].
Schofield does not explicitly disclose a controller that is programmed to generate a synthesized image in which a vanishing point of the first image in the synthesized image is different from a vanishing point of the second image in the synthesized image.
However, generating a synthesized image from two images having different vanishing points was well known in the art at the time of the invention was filed as evident from the teaching of Yuasa[See Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the image synthesis unit 106 combines the respective images B1, R1, and R1 deformed by the image deformation unit 105, as illustrated in d in FIG. 2. Thus, a single image G simulating the circumstances behind the user's own vehicle as observed from a single virtual viewpoint is generated. The generated image G is then displayed on the display device 107 via the display processing unit 108. The synthesis of the images B1, R1, and R1 by the image synthesis unit 106 is carried out by partially overlapping the respective images such that the vanishing points of the respective images are at the same height in the vertical direction (or the skylines of the respective images are continued in the horizontal direction), the left end position on a line passing through the vanishing point in the image B1 and extending in the horizontal direction (or on the skyline) is overlapped with a position on the image R1 including the same object or landscape as the object or landscape included at the left end position, and the right end position on the line passing through the vanishing point in the image B1 and extending in the horizontal direction (or on the skyline) is overlapped with a position on the image R1 including the same object or landscape as the object or landscape included at the right end position.(The vanishing point of each image is understood to be different)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schofield with Yuasa teachings by including “a controller that is programmed to generate a synthesized image in which a vanishing point of the first image in the synthesized image is different from a vanishing point of the second image in the synthesized image” because this combination will have the advantage of providing a method to generate an image which simulates the circumstances behind a user's own vehicle as observed from a single virtual viewpoint in a form as realistic as possible on the basis of images behind the vehicle taken by a plurality of cameras, and to provide the generated image to a user of the vehicle[See Yuasa: par. 0010].
[See Yuasa: Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the image synthesis unit 106 combines the respective images B1, R1, and R1 deformed by the image deformation unit 105, as illustrated in d in FIG. 2. Thus, a single image G simulating the circumstances behind the user's own vehicle as observed from a single virtual viewpoint is generated. The generated image G is then displayed on the display device 107 via the display processing unit 108.].  
Schofield and Yuasa do not explicitly disclose wherein the controller is programmed to generate the synthesized image in which the vanishing point of the second image is set at a first position in the synthesized image, and the first position is higher than a second position in the synthesized image at which the vanishing point of the first image is set.
However, generating a synthesized image in which the vanishing point of one of the images is set in a position higher that the position of the other image was well known in the art at the before the effective filing date of the invention was filed as evident from the teaching of Oba[See at least  par. 0010 and 0154 regarding a rearview monitoring system including at least two or more image capture devices attached to a vehicle exterior and facing rearward with respect to a vehicle travel direction, and a display unit provided with at least two or more adjacently arranged screen display areas in a cabin of the vehicle.  In displayed content of captured images to display in the screen display areas, a vanishing point at infinity included in an image from a first image capture device installed on a front side in the vehicle travel direction is arranged above a vanishing point at infinity included in an image from an image capture device installed farther rearward in the vehicle travel direction than the first image capture device …(Therefore, one of the vanishing points of one of the images is set in a position higher than the vanishing point of another one of the images taken by one of the image capture devices)].
wherein the controller is programmed to generate the synthesized image in which the vanishing point of the second image is set at a first position in the synthesized image, and the first position is higher than a second position in the synthesized image at which the vanishing point of the first image is set” because this combination will have the advantage of providing a method to generate a composite image in a vehicle display device having different vanishing points[See Oba: at least par. 0010 and 0154].
Regarding claim 3, Schofield, Yuasa and Oba teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Schofield teaches or suggests wherein the controller is programmed to generate the synthesized image that includes a border image indicating a border between the first image and the second image [See Schofield: at least Fig. 10 and par. 0055, 0076 regarding image processor 18 may generate a line in the shape of a polygon, such as a rectangle, around rear image 42. This provides a border around the image to differentiate the rear view from the view forward of the vehicle.  Also, rearview vision system 12" includes an image display 20" having a compressed central image portion 48" and left and right image portions 44" and 46", respectively (FIG. 10). A border 50' between left side image 44" and central image 48" includes a vertical central border portion 50a', an upper border portion 50b', and a lower border portion 50c'. Upper border portion 50b' and lower border portion 50c' diverge laterally outwardly, vertically away from central portion 50a'. A border 52' between central image portion 48" and right image portion 46" includes a central boundary portion 52a', an upper boundary portion 52b', and a lower boundary portion 52c'. Upper boundary portion 52b' and lower boundary portion 52c' diverge laterally outwardly vertically away from central portion 52a'. This creates an upper portion of central image portion 48" and a lower portion of central image portion 48" which extend beyond the center portion thereof].  
Regarding claim 4, Schofield, Yuasa and Oba teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Schofield and Yuasa teach or suggest wherein the controller is programmed to generate the synthesized image that does not include the border image, if a distance between the vehicle and an object , existing in the area on the rear of the vehicle or the rear and side of the vehicle is larger than a predetermined threshold value[See Yuasa: Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the image synthesis unit 106 combines the respective images B1, R1, and R1 deformed by the image deformation unit 105, as illustrated in d in FIG. 2. Thus, a single image G simulating the circumstances behind the user's own vehicle as observed from a single virtual viewpoint is generated. The generated image G is then displayed on the display device 107 via the display processing unit 108.(In this case, the generated image G that is displayed does not include a border], and
the controller is programmed to generate the synthesized image that includes the border image, if the distance is smaller than the predetermined threshold value [See Schofield: at least Fig. 10 and par. 0055, 0076 regarding image processor 18 may generate a line in the shape of a polygon, such as a rectangle, around rear image 42. This provides a border around the image to differentiate the rear view from the view forward of the vehicle.  Also, rearview vision system 12" includes an image display 20" having a compressed central image portion 48" and left and right image portions 44" and 46", respectively (FIG. 10). A border 50' between left side image 44" and central image 48" includes a vertical central border portion 50a', an upper border portion 50b', and a lower border portion 50c'. Upper border portion 50b' and lower border portion 50c' diverge laterally outwardly, vertically away from central portion 50a'. A border 52' between central image portion 48" and right image portion 46" includes a central boundary portion 52a', an upper boundary portion 52b', and a lower boundary portion 52c'. Upper boundary portion 52b' and lower boundary portion 52c' diverge laterally outwardly vertically away from central portion 52a'. This creates an upper portion of central image portion 48" and a lower portion of central image portion 48" which extend beyond the center portion thereof]. 
Regarding claim 5, Schofield, Yuasa and Oba teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Schofield teaches or suggests wherein the controller is programmed to change a proportion of an area in which the first image is displayed in the synthesized image and a proportion of an area in which the second image is displayed in the synthesized image on the basis of a distance between the vehicle and an object existing in the area on the rear of the vehicle or the area on the rear and side of the vehicle in generating the synthesized image[See Schofield: at least Fig. 3, par. 0045, 0048-0051 regarding image display device 20 displays a composite image 42 made up of a left image portion 44, a right image portion 46, and a center image portion 48. Left image portion 44 is joined with central image portion 48 at a boundary 50. Central image portion 48 is joined with right image portion 46 at a boundary 52. As may best be seen in FIG. 3, the image portions at boundaries 50 and 52 are continuous whereby composite image 42 is a seamless panoramic view rearwardly of the vehicle. In the embodiment of rearview vision system 12 having a dynamically adjusted value of distance Q, the spacing between boundaries 50 and 52 will dynamically adjust in sequence with the adjustment of distance Q. Thus, as overlap zones 32, 34 move further away from the vehicle; for example, in response to an increase in speed of the vehicle, boundary lines 50 and 52 will move closer together and vice versa. In this manner, composite imag(e 42 is dynamic, having image portions of dynamically adaptive sizes.(As shown in Fig. 3, when boundaries 50 and 52 are adjusted to vary the sizes of  a left image portion 44, a right image portion 46, and a center image portion 48, the proportions of 44, 46 and 48 are varied to synthesized image 42)].
Regarding claim 6, Schofield, Yuasa and Oba teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Schofield teaches or suggests wherein the controller is programmed to change the proportion of the area in which the [See Schofield: at least Fig. 3, par. 0045, 0048-0051 regarding image display device 20 displays a composite image 42 made up of a left image portion 44, a right image portion 46, and a center image portion 48. Left image portion 44 is joined with central image portion 48 at a boundary 50. Central image portion 48 is joined with right image portion 46 at a boundary 52. As may best be seen in FIG. 3, the image portions at boundaries 50 and 52 are continuous whereby composite image 42 is a seamless panoramic view rearwardly of the vehicle. In the embodiment of rearview vision system 12 having a dynamically adjusted value of distance Q, the spacing between boundaries 50 and 52 will dynamically adjust in sequence with the adjustment of distance Q. Thus, as overlap zones 32, 34 move further away from the vehicle; for example, in response to an increase in speed of the vehicle, boundary lines 50 and 52 will move closer together and vice versa. In this manner, composite imag(e 42 is dynamic, having image portions of dynamically adaptive sizes.(As shown in Fig. 3, when boundaries 50 and 52 are adjusted to vary the sizes of  a left image portion 44, a right image portion 46, and a center image portion 48, the proportions of 44, 46 and 48 are varied to synthesized image 42)].
Regarding claim 7, Schofield, Yuasa and Oba teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Yuasa teaches or suggests  wherein the controller is programmed to change the vanishing point of at least one of the first image and the second image in the synthesized image on the basis of a distance between an object in the synthesized image and the vehicle in generating the synthesized image [See Yuasa: at least Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the first camera takes a first image behind the vehicle from a central position in the width direction of the vehicle, while the second camera takes a second image behind the vehicle from a position off the center in the width direction of the vehicle. The image deformation unit deforms the second image taken by the second camera such that at least a portion of the inner side in the vehicle width direction of the second image lower than the vanishing point in the second image is inclined to make the lower portion of the inner side located more outward in the vehicle width direction than the upper portion of the inner side, and that the inclination is gradually increased toward the lower end of the inner side. The image synthesis unit adjusts the sizes of the second image deformed by the image deformation unit and the first image taken by the first camera such that the scale of an object matches between the first and second images, and generates a synthetic image combining the first and second images such that the vanishing point in the first image and the vanishing point in the second image are in the same height in the vertical direction. (At least one of the vanishing points is changed when processing the synthesized image)].
Regarding claim 8, Schofield, Yuasa and Oba teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Yuasa teaches or suggests  wherein the controller is programmed to change the vanishing point of at least one of the first image and the second image in the synthesized image so that the vanishing point of the first image is farther from the vanishing point of the second image in the synthesized image as the distance becomes smaller[See Yuasa: at least Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the first camera takes a first image behind the vehicle from a central position in the width direction of the vehicle, while the second camera takes a second image behind the vehicle from a position off the center in the width direction of the vehicle. The image deformation unit deforms the second image taken by the second camera such that at least a portion of the inner side in the vehicle width direction of the second image lower than the vanishing point in the second image is inclined to make the lower portion of the inner side located more outward in the vehicle width direction than the upper portion of the inner side, and that the inclination is gradually increased toward the lower end of the inner side. The image synthesis unit adjusts the sizes of the second image deformed by the image deformation unit and the first image taken by the first camera such that the scale of an object matches between the first and second images, and generates a synthetic image combining the first and second images such that the vanishing point in the first image and the vanishing point in the second image are in the same height in the vertical direction. (The vanishing point of one of the images can be configured to be farther in a horizontal direction or with reference to the vehicle width direction than the other)].
Regarding claim 9, Schofield, Yuasa and Oba teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Yuasa teaches or suggests  wherein the controller is programmed to change the vanishing point of the second image so that the vanishing point of the second image in the synthesized image is farther from the vehicle in the synthesized image as the distance becomes smaller[See Yuasa: at least Figs. 2-5 and par. 0011-0018, 0026-0041 regarding the first camera takes a first image behind the vehicle from a central position in the width direction of the vehicle, while the second camera takes a second image behind the vehicle from a position off the center in the width direction of the vehicle. The image deformation unit deforms the second image taken by the second camera such that at least a portion of the inner side in the vehicle width direction of the second image lower than the vanishing point in the second image is inclined to make the lower portion of the inner side located more outward in the vehicle width direction than the upper portion of the inner side, and that the inclination is gradually increased toward the lower end of the inner side. The image synthesis unit adjusts the sizes of the second image deformed by the image deformation unit and the first image taken by the first camera such that the scale of an object matches between the first and second images, and generates a synthetic image combining the first and second images such that the vanishing point in the first image and the vanishing point in the second image are in the same height in the vertical direction. (The vanishing point of one of the images can be configured to be farther in a horizontal direction or with reference to the vehicle width direction than the other)].

Allowable Subject Matter
9.	Claim 10 is allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
	Claim 10 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
 “a display that is configured to display the synthesized image, wherein 4 Appln. No.: 16/112,891 the controller is programmed to generate the synthesized image in which the vanishing point of the second image is set at a first position in the synthesized image in order to enhance a sense of depth of the second image more than a sense of depth of the first image, and the first position is higher than a second position in the synthesized image at which the vanishing point of the first image is set”.  This taken with the other claim 

References cited, not relied upon
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ishii et al.(US 6,993,159 B1)
Kumon(US 2014/0300743 A1)
Gupta et al.(US 2015/0049193 A1)
Gupta et al.(US 2016/0267657 A1)
Takahashi et al.(US 2016/0014406 A1)
Sherman et al.(US 2016/0277651 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/           Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482